DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to set forth and/or render obvious a photopolymerizable sensitizer composition comprising an alkoxy anthracene as defined general formula (1) and a singlet oxygen quencher that is trimethylamine, triethylamine, diethyl (2-hdyroxyethyl) amine; diethyl (2-2-methoxyethyl) amine; diethyl (2-cyanoethyl) amine; diethyl(7-aminophenyl) amine; tributylamine, di(2- hydroxyethyl)-t-butylamine, Tr6ger's base, 1-methylpiperidine, 4-hydroxy-1,2,2,6,6- pentamethylpiperidine, 1-cyclohexylpiperidine, quinuclidine, piperazine, 1,4- diazabicyclo[2.2.2]octane, furan, 2-methylfuran, furfurylamine, 2-methoxyfuran, furfuryl alcohol, furfuryl methyl ether, 2-furoic acid, 2-vinylfuran, a-methyl furfuryl alcohol, a- benzyl furfuryl alcohol, a-phenylethyl furfuryl alcohol, a-(3-phenylpropyl) furfuryl alcohol, a-benzhydryl furfuryl alcohol, a,a-diphenyl furfuryl alcohol, 2-acetylfuran, N-methyl furfurylamine, 2-phenylfuran, 3-phenylfuran, 3-(4'-fluorophenyl)furan, 2-(4'- chlorophenyl)furan, 3-(4'-bromophenyl)furan, 2-(4'-methylphenyl)furan, 3-(4'- methylphenyl)furan, 2-(4'-methoxyphenyl)furan, 3-(4'-methoxyphenyl)furan, 2,4- dimethylfuran, 2,5-dimethylfuran, 2,5-diphenylfuran, 3,4-diphenylfuran, 2,3,4,5- tetraphenylfuran, 2,2(2,5)furanophane, isobenzofuran, 1,3-diphenylisobenzofuran, 1,3- diphenyl-5,6-dimethyli sobenzofuran, 1,3,4,7-tetraphenylisobenzofuran, or 1,3,4,5,6,7- hexaphenyli sob enzofuran.  
The prior art, alone or in combination, fails to set forth and/or render obvious a photopolymerizable sensitizer composition comprising an alkoxy anthracene as defined general 
or in combination, fails to set forth and/or render obvious a photopolymerizable sensitizer composition comprising an alkoxy anthracene as defined general formula (3) and a singlet oxygen quencher that is trimethylamine, triethylamine, diethyl (2-hdyroxyethyl) amine; diethyl (2-2-methoxyethyl) amine; diethyl (2-cyanoethyl) amine; diethyl(7-aminophenyl) amine; tributylamine, di(2- hydroxyethyl)-t-butylamine, Tr6ger's base, 1-methylpiperidine, 4-hydroxy-1,2,2,6,6- pentamethylpiperidine, 1-cyclohexylpiperidine, quinuclidine, piperazine, 1,4- diazabicyclo[2.2.2]octane, furan, 2-methylfuran, furfurylamine, 2-methoxyfuran, furfuryl alcohol, furfuryl methyl ether, 2-furoic acid, 2-vinylfuran, a-methyl furfuryl alcohol, a- benzyl furfuryl alcohol, a-phenylethyl furfuryl alcohol, a-(3-phenylpropyl) furfuryl alcohol, a-benzhydryl furfuryl alcohol, a,a-diphenyl furfuryl alcohol, 2-acetylfuran, N-methyl furfurylamine, 2-phenylfuran, 3-phenylfuran, 3-(4'-fluorophenyl)furan, 2-(4'- chlorophenyl)furan, 3-(4'-bromophenyl)furan, 2-(4'-methylphenyl)furan, 3-(4'- methylphenyl)furan, 2-(4'-methoxyphenyl)furan, 3-(4'-methoxyphenyl)furan, 2,4- dimethylfuran, 2,5-dimethylfuran, 2,5-diphenylfuran, 3,4-diphenylfuran, 2,3,4,5- tetraphenylfuran, 2,2(2,5)furanophane, isobenzofuran, 1,3-
The cited prior art made of record, while setting forth the use of alkoxy-modified anthracenes in polymerizable compositions, said alkoxy-modified anthracenes are disclosed as sensitizers for radical photopolymerizable compositions in combination with radical photoinitiators, such as found in JP2015-127381; JP2014-101442; and JP2012-193378.  The prior art sets forth (meth)acrylate modified anthracenes as photoinitiators; however, said (meth) acryloyl modified anthracenes do not meet the definitions of said claimed alkoxyantharacenes as claimed, such as found in JP2015183137 and JP2007-099637.  US 2010-0222449 to Noda et al sets forth the use of radical photoinitiators in combination with sensitizers, such as amine compounds or auxiliary photoinitiators, such as alkoxyanthracenes, both of which can be used in combination.   However, as written Noda does not expressly teach the sensitizer can be used in combination with said auxiliary photoinitiators.  Noda teaches the sensitizers (amine compounds) can be used in combination and separately teaches the auxiliary photoinitiators can be used in combinations.  There are not teaches within the disclosure to lead an ordinary artisan to use a radical photoinitiator in combination with both a sensitizer and auxiliary photoinitiators.  
US6,531,521 to Baba sets forth alkoxyanthracenes can be used as sensitizer in combination with radical photoinitiator to polymerize compositions but fails to set forth the use of at least one of the claimed oxygen quenchers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc